department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc 6050i-dollar_figure cc pa apjp postf-114208-02 internal_revenue_service national chief_counsel_advice memorandum for area_counsel small_business self-employed area attn sara j barkley from pamela w fuller senior technician reviewer cc pa apjp subject 6050i compliance review this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues may the internal_revenue_service service direct examiners to look for transactions involving trusts nominees or foreign accounts while performing sec_6050i compliance examinations if the service may direct examiners to look for transactions involving trusts nominees or foreign accounts is there any specific recommended language that the service should use in giving these instructions if the examiner receives such instructions what must the examiner tell the business about the scope and purpose of the examination specifically are the examiners required to explain to the business that the purpose for the visit is a form_8300 compliance review but that the service may use any information obtained for other purposes conclusion sec_1 generally the service may direct examiners to look for transactions involving trusts nominees or foreign accounts while performing sec_6050i compliance examinations however the service may not direct examiners to go beyond the scope of sec_6050i postf-114208-02 we recommend that the service draft the specific language directing examiners and submit the draft to the office_of_chief_counsel for review nothing in the internal_revenue_code code requires an examiner to explain to a business that while the purpose of an examination is to insure compliance with sec_6050i the service may use information for other purposes facts the internal_revenue_manual provides that examiners should inspect the cash receipts journal sales journal bank statements and deposit slips to verify transactions involving cash receipts of more than dollar_figure consecutive or related transactions which total in excess of dollar_figure and whether currency_transactions in excess of dollar_figure were reported on form_8300 see i r m the manual further states that if an examiner discovers unusual or questionable transactions while following the procedures and scope of a compliance review the examiner should prepare form_5346 examination information report the service wants to provide written instruction to examiners working sec_6050i compliance review cases to look for transactions dealing with trusts nominees or foreign accounts the examiner would refer these taxpayers for potential audit consideration using form_5346 examination information report however the service does not want to direct examiners to go beyond the scope of sec_6050i compliance review law and analysis sec_6050i of the code provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 is the form required to comply with this provision sec_1 6050i- e sec_1_6050i-1 of the income_tax regulations regulations defines cash as the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued cash is also defined as a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or received in any transaction in which the recipient knows that such instrument is being used in an attempt to avoid the postf-114208-02 reporting of the transaction under sec_6050i and this section see sec_1_6050i-1 and sec_1_6050i-1 defines a designated reporting transaction as a retail_sale of a consumer durable a collectible or a travel or entertainment activity issue if transactions involving trusts nominees or foreign accounts are usually suspicious or have been identified as tools that taxpayers use to avoid the reporting requirements of sec_6050i then the service can instruct examiners specifically to look for such transactions however the service is not authorized to use sec_6050i compliance review as a pretext for other purposes therefore the service is not authorized to target trusts nominees or foreign accounts other than to determine whether such transactions are subject_to sec_6050i information reporting in addition these instructions would only extend to transactions involving payments by cash as stated above for sec_6050i purposes cash is defined as the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued cash is also defined as a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or received in any transaction in which the recipient knows that such instrument is being used in an attempt to avoid the reporting of the transaction under sec_6050i and this section sec_1_6050i-1 therefore the service can only instruct examiners to look for transactions paid_by cash issue we recommend that the service draft the specific language directing examiners and submit the draft to the office_of_chief_counsel for review issue sec_6103 and e taken together authorize the disclosure of a tax_return to the taxpayer-filer and return_information to the taxpayer absent a determination by the appropriate delegate that disclosure would not seriously impair federal tax_administration so long as the information the examiner wishes to disclose does not implicate the tax affairs of another taxpayer sec_6103 provides the requisite disclosure authority for instance the examiner could not tell the business that the information it produced will be used to open an examination of a customer that would be revealing third party return_information but the examiner could tell the business that the information it produced could be used to open an income_tax examination of the business or be used in a research study of sec_6050i filers postf-114208-02 at some point the broadened scrutiny during a sec_6050i compliance examination may implicate sec_7602 of the code sec_7602 requires officers and employees of the service to notify a taxpayer before the service contacts third parties with respect to the determination or collection of the taxpayer’s tax_liability a request for a business’ books_and_records for the purpose of determining whether the business complied with sec_6050i does not in itself implicate sec_7602 neither do questions concerning whether a particular transaction involved the exchange of cash these questions relate solely to whether the business has or should have filed a form_8300 however further questions concerning a customer of the examined business may require a sec_7602 prenotification letter generally any questions soliciting information about the customer taxpayer other than that needed to determine whether the business complied with sec_6050i requires a prenotification letter for example an examiner may not question a business about a customer’s taxpayer’s lifestyle or spending habits without first sending a prenotification letter nor may an examiner ask the business for information about the customer’s taxpayer’s employer or other income sources each of these questions solicits information about an individual taxpayer that is not necessary to complete a sec_6050i examination of the trade_or_business these questions solicit information about a specific taxpayer’s tax_liability they must be preceded by notification of the taxpayer under sec_7602 if a transaction uncovered during a sec_6050i compliance examination necessitates the further examination of a taxpayer the examiner should fill out a form_5346 which will be sent to the planning and special procedures branch psp this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
